EXHIBIT 10.28

AMENDMENT NO. 3 TO

CONTINGENT CONVERTIBLE NOTE PURCHASE AGREEMENT

This Amendment No. 3 to Contingent Convertible Note Purchase Agreement (this
“Amendment”) is entered into as of September 22, 2006 by and between Diedrich
Coffee, Inc., a Delaware corporation (the “Company”), and Sequoia Enterprises,
L.P., a California limited partnership (the “Lender”).

WHEREAS, pursuant to that certain Contingent Convertible Note Purchase Agreement
dated as of May 10, 2004 by and between the Company and the Lender (as amended
to date, the “Note Purchase Agreement”), the Lender agreed to loan money to the
Company on the terms and subject to the conditions set forth therein.

WHEREAS, the Company has requested that the Lender amend the Note Purchase
Agreement in certain respects and the Lender has agreed to do so on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendment of Conditions Precedent. The parties hereto agree that the Material
Adverse Effect condition precedent to each loan shall be deleted and that
Section 5.1(c) of the Note Purchase Agreement shall be amended and restated as
follows: “Reserved.”

2. Amendment of Events of Default. The parties hereto agree that the Material
Adverse Effect event of default shall be deleted and that Section 10.1(a)(xi) of
the Note Purchase Agreement shall be amended and restated as follows:
“Reserved.”

3. Amendment of Notice Requirements. The parties hereto agree that the Material
Adverse Effect notice requirement shall be deleted and that Section 8.5(c) of
the Note Purchase Agreement shall be amended and restated as follows:
“Reserved.”

4. Extension of Maturity Date.

(a) The parties hereto agree to extend the Maturity Date; accordingly, the
definition of “Maturity Date” set forth in Section 1.1 of the Note Purchase
Agreement shall be amended and restated as follows:

“Maturity Date” shall mean the earliest of (i) the date of consummation of a
Change of Control transaction, (ii) the date Notes are declared due and payable
by Lender upon an Event of Default, or (iii) June 30, 2008.

(b) For the avoidance of doubt, the term “Maturity Date” used in Notes issued
under the Note Purchase Agreement that are currently outstanding is hereby
amended to reflect the amended and restated definition of such term in
Section 4(a) hereof.



--------------------------------------------------------------------------------

5. Calculation of Monthly Payments.

(a) To reflect the agreement of the parties hereto to extend the Maturity Date,
the parties hereto agree to amend the calculation of Monthly Payments and that
Section 3.3(a)(ii) of the Note Purchase Agreement shall be amended and restated
as follows:

a principal payment on each Note equal to a percentage of the Outstanding
Balance on the date of such Monthly Payment such that, when amortized in equal
payments of interest over the term of the Note (from the date of issuance to
June 30, 2008), 60% of the Outstanding Balance on the date of issuance of such
Note shall be repaid by Maturity, plus

(b) To reflect the agreement of the parties hereto to extend the Maturity Date,
the parties hereto agree to amend the calculation of Monthly Payments and that
Section 2(c)(ii) of the Notes issued under the Note Purchase Agreement that are
currently outstanding shall be amended and restated as follows:

a principal repayment equal to a percentage of the Outstanding Balance on the
date of such Monthly Payment such that, when amortized in equal principal
payments over the term of this Note (from the date of issuance to June 30,
2008), 60% of the Outstanding Balance on the date of issuance of this Note shall
be repaid by Maturity.

(c) To reflect the agreement of the parties hereto to extend the Maturity Date,
the parties hereto agree to amend the calculation of Monthly Payments and that
Section 2(c)(ii) of the Form of Note attached to the Note Purchase Agreement as
Exhibit A shall be amended and restated as follows:

a principal repayment equal to a percentage of the Outstanding Balance on the
date of such Monthly Payment such that, when amortized in equal principal
payments over the term of this Note (from the date of issuance to June 30,
2008), 60% of the Outstanding Balance on the date of issuance of this Note shall
be repaid by Maturity.

6. Expiration Date of Warrants.

(a) To reflect the agreement of the parties hereto to extend the Maturity Date,
the term “Expiration Date” used in warrants issued pursuant to the Note Purchase
Agreement that are currently outstanding is hereby amended to mean June 30,
2010.

(b) To reflect the agreement of the parties hereto to extend the Maturity Date,
the definition of “Expiration Date” in the Form of Warrant attached as Exhibit B
to the Note Purchase Agreement is hereby amended to mean June 30, 2010.

7. Definitions. Capitalized terms not otherwise defined in this Amendment shall
have the meanings given to them in the Note Purchase Agreement.

8. No Other Amendments. Except as expressly amended hereby, the Note Purchase
Agreement shall remain in full force and effect as written.



--------------------------------------------------------------------------------

9. Governing Law. This Amendment shall be governed in all respects by and
construed in accordance with the laws of the state of California without regard
to provisions regarding conflict of laws.

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.
Signatures transmitted by facsimile or email shall constitute original
signatures.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

DIEDRICH COFFEE, INC. By:  

/s/ Stephen V. Coffey

  Stephen V. Coffey   Chief Executive Officer  

/s/ Sean M. McCarthy

  Sean M. McCarthy   Chief Financial Officer SEQUOIA ENTERPRISES, L.P. By:  

/s/ Paul C. Heeschen

  Paul C. Heeschen   General Partner